Citation Nr: 1024315	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-13 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a sleep disorder, to 
include as secondary to service-connected post traumatic 
stress disorder (PTSD) and Type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In a May 2008 decision, the Board denied the claim of 
entitlement to service connection for sleep apnea.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which in a June 
2009 Order, granted a Joint Motion for Remand (JMR), 
remanding the case for compliance with the terms of the joint 
motion.

In November 2009, the Board remanded this matter to the RO so 
that compliance with the terms of the joint motion could be 
undertaken.  This ordered development essentially consisted 
of obtaining additional medical records and affording the 
Veteran an examination to determine the nature and etiology 
of his sleep disorder.  

As set forth in more detail below, a remand is again required 
with respect to the issue presently before the Board on 
appeal.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Reason for remand:  To obtain an additional medical 
examination.

As indicated in the Introduction, this claim was most 
recently remanded in November 2009.  Unfortunately, the 
ordered development remains to be sufficiently completed.  
Accordingly, another remand is required.  Stegall v. West, 11 
Vet. App. 268 (1998).


As mentioned by the Board in November 2009, a May 2002 
treatment note from the Veteran's private treating physician 
noted that the Veteran was taking the antidepressant 
Welbutrin which was causing him difficulty with sleeping.  
The Board noted that depressive feelings or depression are 
considered part of the Veteran's service-connected PTSD.  See 
VA examination dated in October 2005, Board decision dated in 
May 2008.  The Veteran also was noted to have contended that 
the sleep impairment noted by the October 2005 PTSD examiner 
was a disability separate and apart from his service-
connected PTSD and the medications that he was then taking 
for both his service-connected PTSD and Type II diabetes 
mellitus were causing his current sleep disorder.

Thus, the Board's November 2009 remand directed, inter alia, 
that the Veteran should be afforded a VA examination to 
determine the nature and etiology of his sleep disorder.  The 
examiner was to 

state whether a sleep disorder or sleep 
impairment, if any, is a separate 
disorder in itself or whether such 
disorder whether it [sic] is at least as 
likely as not a part or symptom of the 
service-connected PTSD.  If it is a 
separate condition, which part of the 
Veteran's sleep symptoms or impairment 
are attributable to the separate 
condition versus the PTSD.  If the 
symptoms cannot be differentiated, the 
examiner should so state in the report.

The remand also instructed that

If and only if the examiner determines 
that the Veteran suffers from a sleep 
disorder that is separate and apart from 
his service-connected PTSD, th[e]n the 
examiner should render an opinion as to 
the likelihood (likely, unlikely, at 
least as likely as not) that the 
Veteran's sleep disorder has been caused 
by his military service and/or caused or 
aggravated by the medications he takes 
for his service-connected PTSD and Type 
II diabetes mellitus.


Following the Board's November 2009 remand, the Veteran was 
afforded a VA mental disorders examination.  While the 
examination report reflects that the examination was 
conducted on March 3, 2010, it also shows that it was signed 
by the examiner, a licensed clinical psychologist, on 
February 4, 2010.  Notwithstanding the incongruent dates, the 
examiner indicated that he had reviewed the Veteran's claims 
file, as well as examined the Veteran.  

The March 2010 examination report shows that the examiner 
noted that the Veteran was able to sleep for "7 to 8" hours 
with the assistance of medications.  The Veteran was noted to 
be taking Citalopram Hydrobromide and Temazepam for his PTSD.  
The Veteran added that he got "plenty of sleep" and was not 
tired during the day.  The examiner commented that the 
Veteran did not have a sleep impairment.  The examiner went 
on to state that recent VA psychology/psychiatric records did 
not include a diagnosis of any sleep disorder.  To this, the 
Board observes that, in an October 2005 VA PTSD examination 
report, the Veteran was reported to suffer from a sleep 
impairment.  While the March 2010 examiner found that the 
Veteran did not have a sleep disorder, he did not clearly 
respond to the medical questions posed in the Board's 
November 2009 remand.  As such, the Board concludes that the 
report is inadequate, and therefore remand is required to 
obtain the opinions sought and to afford the Veteran an 
examination.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also observes that VA medical records associated 
with the Veteran's claims file after the November 2009 remand 
include those dated in October 2008 (showing that the Veteran 
was sleeping better with the use of Ambien), October 2009 
(noting that the Veteran was taking the highest dose of 
Ambient), January 2010 (complaints of poor sleep), and 
February 2010 (noting Temazepam had helped the Veteran's 
sleep "tremendously").  

Also of record is a March 2010 VA respiratory diseases 
examination report.  The report was called a "C & P 
[compensation and pension] Examination Consult."  While the 
Veteran's claims file was noted to have been reviewed, the 
Veteran is shown not to have been afforded a physical 
examination.  The report set out some of the Veteran's 
medical history, which included treatment for obstructive 
sleep apnea.  The Veteran was noted to be currently using a 
continuous positive airway pressure (CPAP) medical device, 
which had provided him improvements in symptoms.  Obstructive 
sleep apnea on CPAP was diagnosed.  

The reporting physician commented that there was no evidence 
that any medication or other treatment rendered for the 
Veteran's service-connected PTSD or diabetes mellitus caused 
or aggravated his obstructive sleep apnea.  He thus added 
that the Veteran's sleep apnea was neither due to, the result 
of, or aggravated by his service-connected PTSD or diabetes 
mellitus or treatment thereof.  The physician also opined 
that he was unable to identify any illness, disease, or other 
event that occurred during the Veteran's active military 
service that likely resulted in his current obstructive sleep 
apnea.  Therefore, the physician concluded that it was less 
likely than not that the Veteran's current obstructive sleep 
apnea was due to or a direct result of military service.  

As noted, the November 2009 remand requested that the Veteran 
be afforded a "VA examination."  This was not accomplished, 
as concerning the VA March 2010 respiratory diseases 
examination consult report.  While the Board is mindful that 
the physician who completed the March 2010 respiratory 
diseases "C & P Examination Consult" responded to the 
questions posed in the Board's November 2009 in a much more 
thorough manner than did the VA examiner who conducted the VA 
mental disorders examination, the Board nevertheless finds 
that the report is inadequate, as an examination was not 
conducted, and remand is therefore required to obtain the 
opinions sought and to afford the Veteran an examination.  
Stegall.  More importantly, the Board notes that the 
contradictory nature of the two VA examination reports, where 
one report (mental disorders) failed to diagnose a sleep 
disorder and the other one (respiratory diseases) did, 
mandates that another VA examination be afforded the Veteran 
so that these conflicting reports can be reconciled.  


When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 
see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting 
that a medical opinion must describe the disability in 
sufficient detail so the Board can make a fully informed 
evaluation of the disability).  The Board concludes that the 
VA examinations conducted in 2010 were not sufficiently 
responsive to the instructions set out as part of the Board's 
November 2009 remand, and in addition, the VA "consult" 
obtained in March 2010 was not an "examination."  

Therefore, this issue is again REMANDED to the RO for the 
following action:

1.  The RO should schedule the Veteran 
for an appropriate VA examination(s) in 
order to determine whether the Veteran 
suffers from a sleep disorder.  The 
examiner should review all pertinent 
medical records in the claims file and a 
copy of this REMAND, and should state in 
the examination report that such review 
was performed.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  All pertinent clinical findings 
and the complete rationale for all 
opinions expressed should be set forth in 
a written report.  The following 
questions should be addressed:  

*	The examiner(s) should state whether 
a sleep disorder or sleep 
impairment, if any, is a separate 
disorder in itself or whether such 
disorder is at least as likely as 
not a part or symptom of the 
service-connected PTSD.


*	If it is a separate condition, which 
part of the Veteran's sleep symptoms 
or impairment are attributable to 
the separate condition versus the 
PTSD.  If the symptoms cannot be 
differentiated, the examiner should 
so state in the report.

*	If and only if the examiner(s) 
determines that the Veteran suffers 
from a sleep disorder that is 
separate and apart from his service-
connected PTSD, then the examiner 
should render an opinion as to 
whether it is at least as likely as 
not that the Veteran's sleep 
disorder has been caused by his 
military service and/or caused or 
aggravated by the medications he 
takes for his service-connected PTSD 
and/or Type II diabetes mellitus.

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
the conclusion as it is to find against 
it.

In rendering these opinions the 
examiner(s) should please note that 
"aggravation" means a chronic or 
permanent worsening of the underlying 
condition (versus a temporary flare-up of 
symptoms) beyond its natural progression.  
If aggravation is present, the clinician 
should indicate, to the extent that is 
possible, the approximate level of 
disability before the onset of the 
aggravation.


A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
corrective action should be undertaken 
before the claims file is returned to the 
Board.  See Stegall.

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
any VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

In the event that the Veteran does not 
report for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.


4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  Specifically, the 
RO should fully adjudicate the claim for 
a sleep disorder on both a direct and 
secondary service connection basis.  If 
the benefit sought is not granted, the 
Veteran and his attorney should be 
furnished a supplemental statement of the 
case (SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The case should then be returned to the Board, if in order.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


